DETAILED ACTION
1.	Claims 1-20 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for priority as a continuation of 15/046042 filed 02/17/2016 now abandoned. 15/046042 claimed foreign priority under 35 U.S.C. 119(a)-(d) for 2920937 filed in CANADA with the filing date of 02/17/2016.
Claim Objections
4.	Claims 3 and 9 are presented as original yet contains an amendment to the claims which is improper in view of 37 CFR 1.121(c). The Examiner will proceed under the assumption that claims 3 and 9 were intended to be recited as Currently Amended. 
Appropriate correction is required.
Response to Arguments
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/21 has been entered.
	i)	Applicants argue that “Dargue teaches specifying rules that can detect events in the simulation data and then additional rules that are applied to the detected events. This does not suggest the claimed subject in which events of a lesson plan have rules specifying a measurement parameter and value for validating a trainee's performance of the event in the simulation. As recited, a trainee's actions during the simulation are evaluated against the at least one rule of the lesson plan. As taught by Drague, the rules applied to the user's actions in the simulator do not specify a measurement parameter and value for validating a trainee's performance of the event in the simulation, but rather allow events that have occurred to be detected.” The Examiner notes Dargue in at least [0101] recites “Target intercept parameters assessment module 606 applies rules to formatted simulation data 612 to generate detected events 614.  Target intercept parameters include, for example, student altitude and heading in relation to the enemy aircraft.  Each of these measurements may generate an event if the student exceeds the tolerances defined by the rules.  Detected events 614 are sent to target intercept instructor module 608.” The intercept parameters read on the measurement parameters as claimed since they correspond to the claimed values for validating a trainee's performance of the event in the simulation rather than just merely that the events have occurred. Therefore Dargue teaches the claimed limitation and the prior art rejection is MAINTAINED.
ii)	Applicants also argue that the “Drague also fails to suggest that the events and rules are part of a stored lesson plan that can be customized by an instructor by receiving a customized value for the measurement parameter of an event. Drague does not appear to consider organizing events/rules into a lesson plan as claimed and does not suggest that an instructor may customize a lesson plan for a particular trainee.” The Examiner notes that Drague teaches in at least [0123-0124] “In this manner, the different advantageous embodiments allow a student to optimize learning in a manner as desired for a particular course.  The different advantageous embodiments allow for the use of current simulation programs without the rewriting of code or modifications to those programs.  Instead, the different advantageous embodiments may provide improved learning through the use of rules with a rule engine in different modules to assess and generate reactions.  The reactions may provide feedback to the student. 
Further, with the modularity of the different components, multiple assessment modules and/or instructor modules may be used to generate a particular training program.  Further, modules may be tailored to a particular lesson or class.  With the use of rules and rule engines, the different advantageous embodiments provide for increased flexibility to change the manner in which a simulation is performed in a more rapid manner than currently permitted.” These sections clearly teach the customizability of a lesson plan for the particular student as emphasized above and as claimed. Therefore Dargue teaches the claimed limitation and the prior art rejection is MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dargue et al. U.S. Patent Publication No. 2010/0100520 in view of Donahue U.S. Patent No. 2003/0039948.

Regarding Claim 1: Dargue discloses A simulation server that supports real-time execution of a simulation, comprising: 
- a communication interface; (Dargue. Figure 3, Paragraph 28-29, 37, 46, and 130 regarding communication interfaces)
- memory storing a plurality of instructor profiles and a plurality of lesson plans, each lesson plan being configured for use in execution of the training simulation and comprising a plurality of events expected to occur during execution of the training simulation that a trainee will be evaluated on, each event comprising at least one rule specifying a parameter and value for validating the trainee’s performance of the event and objectively evaluating a performance of the trainee executing the training simulation; (Dargue. Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine) and 
- a processing unit for: 
- receiving, through the communication interface, instructor credentials from a computing device used by an instructor; (Dargue. Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)
(Dargue. Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)  
- transmitting, via the communication interface, the extracted plurality of events and the at least one rule corresponding to the selected lesson plan to the computing device used by the instructor; (Dargue. Figure 3, Paragraph 28-29, 37, 46, and 130 regarding communication interfaces)
- customizing the selected lesson plan for a particular trainee by receiving from the computing device used by the instructor, via the communication interface, (Dargue. Figure 3, Paragraph 28-29, 37, 46, and 130 regarding communication interfaces) a selection by the instructor of at least one event of the plurality of events extracted from memory and for each of the selected at least one event, a customized value corresponding to the particular trainee for the parameter of the at least one rule of the respective event; (Dargue. Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)   
- controlling the execution of the training simulation for the particular trainee in real-time according to the customized lesson plan wherein the particular trainee performs a sequence of actions during the execution of the training simulation, at least one action of the sequence of actions able to be objectively evaluated against the at least one rule; and (Dargue. Paragraph 76, 78-79, and 89, student performance, score, assessments, and the resultant change in values)
- receiving the control data including information that relates to the execution of the training simulation and that allows the instructor to control, in real-time via inputs to the computing device, the execution of the training simulation. (Dargue. Figure 3, Paragraph 28-29, 37, 46, and 130 regarding communication interfaces)
Dargue does not explicitly recite - retrieving from the memory a profile for the instructor based on the instructor credentials; - transmitting, through the communication interface, control data comprising a list of available lesson plans from the at least one lesson plan stored in memory that the instructor is authorized to use based on the instructor profile to the computing device; - receiving, through the communication interface, a lesson plan selection from the list of available lesson plans from the computing device used by the instructor.
However Donahue recites- retrieving from the memory a profile for the instructor based on the instructor credentials; - transmitting, through the communication interface, control data comprising a list of available lesson plans from the at least one lesson plan stored in memory that the instructor is authorized to use based on the  (Donahue. Paragraph 60)
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to utilize an authorization/credential system for instructor lesson plans as per Donahue for the lesson plan system of Dargue in order to “preserve the integrity of the system and to protect the privacy of those utilizing the system.” (Donahue. Paragraph 60)

Regarding Claim 2: The reference discloses The simulation server of claim 1, wherein the parameter comprises an action determination, a measurement, and a combination thereof. (Dargue. Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)  

Regarding Claim 3: The reference discloses The simulation server of claim 2, wherein the action determination consists in a verification that the action is taken when performing the training simulation in accordance with the lesson plan. (Dargue. Paragraph 89, 113, 118-119)

Regarding Claim 4: The reference discloses The simulation server of claim 3, wherein the lesson plan further comprises at least one Key Performance Indicator. (Dargue. Paragraph 101)

Regarding Claim 5: The reference discloses The simulation server of claim 2, wherein the measurement comprises one of the following: a measurement of a simulation parameter (Dargue. Paragraph 101), a measurement of a time to perform an action, and a measurement of a delay between two consecutive actions.

Regarding Claim 6: The reference discloses The simulation server of claim 5, wherein the event further comprises a Key Performance Indicator, the Key Performance Indicator consisting in a specific value or a specific range of values for the measurement of at least one of the rules. (Dargue. Paragraph 101)

Regarding Claim 7: The reference discloses The simulation server of claim 1, wherein the at least one rule further includes a deviation range of values, which, when the sequence of actions performed by the trainee during execution  (Dargue. Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)  (Paragraph 76, 78-79, and 89, student performance, score, assessments, and the resultant change in values)

Regarding Claim 8: The reference discloses The simulation server of claim 1, wherein the processing unit stores the customized lesson plan in the memory. (Dargue. Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)  

Regarding Claim 9: The reference discloses The simulation server of claim 8, wherein each event of the customized lesson plan is linked to at least one phase of an aircraft flight simulation. (Dargue. Paragraphs 4-7)

Regarding Claim 10: The reference discloses The simulation server of claim 1, wherein the event further comprises a trigger. (Dargue. Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)  

Regarding Claim 11: The reference discloses The simulation server of claim 1, wherein controlling the execution of the training simulation for the particular trainee in real-time according to the customized lesson plan comprises: - collecting simulation data for each of the at least one events of the lesson plan- - processing the simulation data-, and - comparing the processed simulation data with the at least one rule of the customized lesson plan. (Dargue. Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)  

Regarding Claim 12: The reference discloses The simulation server of claim 1, wherein the computing device used by the instructor is a portable computing device. (Dargue. Figure 3)

Regarding Claim 13: The reference discloses The simulation server of claim 1, wherein the computing device used by the instructor is a simulator. (Dargue. Paragraphs 4-7)

Regarding Claim 14: The reference discloses The simulation server of claim 1, wherein the lesson plan corresponds to a lesson plan for a simulation of an aircraft. (Dargue. Paragraphs 4-7)

Regarding Claim 15: The reference discloses The simulation server of claim 1, wherein the memory further stores identification of the instructor and the selected lesson plan is associated to the instructor. (Dargue. Paragraphs 4-7)

Regarding Claim 16: The reference discloses The simulation server of claim 15, wherein the memory further stores identification of the trainee and the selected lesson plan is associated to the trainee. (Dargue. Paragraphs 4-7)

Regarding Claim 17: The reference discloses The simulation server of claim 15. wherein the memon- Further stores the customized lesson plan associated to the instructor or the particular trainee. (Dargue. Paragraphs 4-7)

Regarding Claim 18: The reference discloses The simulation server of claim 11, wherein the memory further stores the comparison of the processed simulation data with the configuration of the at least one rule for each selected event. (Dargue. Figure 3, elements 304, a computer with memory, and 354, 356, 358 each store simulation/event data. Element 350 is a rule engine)  

Regarding Claim 19: See rejection for claim 1.

Regarding Claim 20: See rejection for claim 11.
Conclusion
7.	All Claims are rejected.		

8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	i)	Hewitt et al. U.S. Patent Publication No. 2011/0307396 recites a system of student assessment analogous to the claimed invention. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

SAA




September 10, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128